Title: To Alexander Hamilton from Isaac Smith, 16 April 1799
From: Smith, Isaac
To: Hamilton, Alexander


          
            Sir,
            Trenton April 16th. 1799
          
          Presuming you have the Direction of the recruiting Business I beg leave to mention that my Son Charles Smith has been appointed some time ago an Insign in the first Regt. which he understands is thin of Men; he has lived two years last past at or near Coopers-town in your State, upon the neighbourhood hearing of his appointment, 47 stout, orderly, sober Yankees applyed to him to enlist, but he had no orders for that Purpose.  He is 30 years of age, six feet high, has been repeatedly out on Command when he lived in Kentucky in the Militia, under Hamtramck, Wilkinson and Wayne; his Manners and Appearance are prepossing wherever he has lived; and I believe him to be a Man of Honour and Integrity, and have no Reason to doubt his Courage, but how far that has been tryed, I know not.  He wishes to take with him under your Permission and Direction, a number of respectable Recruits that he may join his Regt. with some Eclat and a hearty Welcome.  You will remember I am his Father, and make such allowance as you may think prudent; but if I am not decieved in my own Heart, I would not mislead the Directors  of or injure the public Measures of our Government for any Son upon Earth; I am certain I never did it for myself.  I am informed that Part of his Regt. is stationed at Detroit, and part at the Nacheze, if consistant with the good of the Service,  I should be happy if his Destination should be to the northward rather than the southward on account of his Health, but here again the Father speaks.  With perfect acquiesence in whatever you may determine as being right, I am, Sir, with sincere attachment & Esteem your very humble Servt.  
          
            Isaac Smith
          
        